     Case 3:19-cv-00171-HDM-CLB Document 38 Filed 02/20/20 Page 1 of 3


 1   JULIE McGRATH THROOP, ESQ.
     Nevada Bar No. 11298
 2   TERRY A. FRIEDMAN, ESQ.
     Nevada Bar No. 1975
 3   300 South Arlington Avenue
     Reno, Nevada 89501
 4   Telephone: (775) 322-6500
     Attorneys for Plaintiff
 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8

 9                                       DISTRICT OF NEVADA

10

11

12   DESHANNA GRAHAM, individually                        Case No.: 3:19-cv-00171-HDM-CBC
     and as Guardian Ad Litem of minor                    ORDER GRANTING
13   CEE’AHNY MYLES and as Guardian                       STIPULATION AND ORDER FOR
     Ad Litem of minor, CORNAE MYLES, JR.                 CONTINUANCE OF STATUS
14                                                        CONFERENCE
                    Plaintiff,
15
            vs.
16
     WERNER ENTERPRISES, INC.;
17   JONATHAN JOHNSTON; JOHN
     DOES I-XX, inclusive; ABC
18   CORPORATIONS I-X, inclusive;
     and BLACK AND WHITE
19   COMPANIES, I-X, inclusive,

20               Defendants.
     _______________________________/
21

22          IT IS HEREBY STIPULATED AND AGREED, by and between the parties to the above-

23   entitled action through their respective undersigned counsel of record that the Status Conference of

24   Tuesday, February 25, 2020 at 9:30 a.m. be continued until Wednesday, April 1, 2020 at 9:00 a.m.

25   Counsel requests the continuance in order to finalize paperwork resulting in final resolution and

26   ///

27   ///
     Case 3:19-cv-00171-HDM-CLB Document 38 Filed 02/20/20 Page 2 of 3


 1   dismissal of this action prior to the rescheduled date. We anticipate dismissal paperwork being filed

 2   up to and including three weeks from today’s date, which is March 12, 2020.

 3
       Dated this 20th day of February, 2020           Dated this 20th day of February, 2020
 4
       TERRY FRIEDMAN AND JULIE THROOP, THORNDAL, ARMSTRONG, DELK,
 5     PLLC                             BALKENBUSH & EISINGER

 6     /s/ Julie McGrath Throop                        /s/ Justin H. Pfrehm
       JULIE MCGRATH THROOP, ESQ.                      JUSTIN H. PFREHM, ESQ.
 7     300 South Arlington Avenue                      6590 S. McCarran Boulevard, Suite B
       Reno, Nevada 89501                              Reno, Nevada 89509
 8     (775) 322-6500 T                                (775) 786-2882 T
       (775) 322-3123 F                                (775) 786-8004 F
 9
       Attorneys for Plaintiff                         Attorneys for Defendants
10

11

12

13          IT IS SO ORDERED.
14
            DATED this 20th day of February, 2020.
15

16

17                                                 UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27
                                                      -2-
